Title: To Thomas Jefferson from Benjamin Henry Latrobe, 27 November 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Washington Novr. 27h. 1806
                        
                        Mr Lenthall did not put the drawings of the proposed alteration of the North Wing of the Capitol into my
                            hands till this moment. I have in the limits of the recess been attentive to the caution you formerly gave me on the
                            subject of the Center part of the Work, and they are contracted within the line that bounds the North side of the South
                            Recess, at the angle of which stands the pilaster necessary to execute the design formerly proposed by you, &  which also
                            falls in with the arrangement of the Columns in the design lately presented to you. With the highest respect I am
                  Yours
                            faithfully
                        
                            B Henry Latrobe
                     
                        
                    